UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7361



WILLIE J. WHITE,


                                              Petitioner - Appellant,

          versus


COLIE   L.   RUSHTON,  Warden  of   McCormick
Correctional    Institution;  HENRY    DARGAN
MCMASTER, Attorney General of the State of
South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:05-cv-02757-CMC)


Submitted: October 31, 2006                 Decided:   November 8, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie J. White, Appellant Pro Se. Donald John Zelenka, Derrick K.
McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie J. White seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition as untimely.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s orders denying his § 2254 petition

and his motion for reconsideration were entered on the docket on

May 23, 2006 and June 20, 2006, respectively.   The notice of appeal

was filed on July 21, 2006.*   Because White failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -